Citation Nr: 9914402	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-11 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to service connection for a disorder manifested 
by vertigo.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1941 to 
December 1945 and from July 1946 to April 1950.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 1997 RO rating decision that denied service 
connection for a disorder manifested by vertigo.



FINDING OF FACT

The veteran has vertigo secondary to right vestibular infarct 
due to an incident of service.


CONCLUSION OF LAW

Vestibular infarct with vertigo was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from September 1941 to 
December 1945 and from July 1946 to April 1950.

Service medical records show that the veteran was 
hospitalized from March to April 1942 for complaints of 
dizziness and clouded vision of sudden onset.  Physical 
examination was essentially negative except for a couple of 
heart beats suggestive of arrhythmia.  An ECG 
(electrocardiogram) showed sinus bradycardia and a series of 
basal metabolism tests revealed evidence of hypothyroidism.  
At the time of hospital discharge the temporary heart block 
had apparently cleared.  It was noted that he had hypotension 
that was not too marked.  The service medical records do not 
show the presence of a disorder manifested by vertigo on 
subsequent examinations.

The veteran underwent a VA compensation medical examination 
in April 1952.  He complained of aches in both ears.  On 
examination of his cardiovascular system he gave a history of 
being put through a deep pressure chamber in service where he 
lost consciousness and had to be taken to a hospital where an 
ECG revealed a heart block.  A heart condition was not found 
at this examination.  Bilateral otitis externa was found.

The veteran underwent a VA audiogram in April 1957.  He had 
no complaints of vertigo.

A VA report of MRI (magnetic resonance imaging) of the 
veteran's brain and IAC (internal auditory canal) in May 1996 
shows he had complaints of vertigo.  This report reveals that 
he had mild small vessel disease, involutional changes, and 
normal IAC's and C-P angles. 

In June 1996, the veteran underwent a VA neurological 
examination.  He gave a history of vertigo for over 50 years.  
He reported that he first noticed episodes of spinning 
sensations while in service, but that these episodes happened 
infrequently.  He stated that the episodes had increased in 
frequency with a definite sensation of the environment 
spinning, usually lasting several minutes, typically brought 
on by movements, most commonly extension of the neck.  He had 
no complaints of headache, nausea, vomiting, diplopia, or 
dysarthria, but he did have bilateral hearing loss requiring 
hearing aids and frequent tinnitus.  He reported that his 
first episode of vertigo was around 1941 during decompression 
after scuba diving.  The examiner reviewed the May 1996 MRI 
report of the veteran's brain and noted that it showed a T2 
hyperintensity in the right vestibular nuclear area, 
periventricular hyperintensities.  The MRI report also 
revealed atrophy consistent with age and a clear CP angle 
region.  The examiner concluded that the veteran had a 
possible vestibular infarct secondary to decompression 
causing vertigo.  The examiner favored the hypothesis that 
the veteran had sustained a right vestibular infarct 
secondary to "bends" or decompression, perhaps an air 
bubble in the basilar artery.  The examiner could not explain 
why it had recently worsened, but opined that this could 
represent a gradual decline in adaptation to the vestibular 
dysfunction.  The examiner opined that the veteran's stroke 
was secondary to service related maneuvers (theoretically).

The veteran testified at a hearing before the undersigned in 
April 1999.  His testimony was to the effect that he had had 
vertigo since deep water submersion training in service 
around 1942.  He stated that his complaints over the years 
had been treated as ear problems.


B.  Legal Analysis

The veteran's claim for service connection for a disorder 
manifested by vertigo is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The service medical records are negative for a disorder 
manifested by vertigo.  These records, however, do show that 
he was hospitalized from March to April 1942 for complaints 
of dizziness and clouded vision, and that he had an ECG 
during this hospitalization that revealed a temporary heart 
block.  Hypotension was also noted during this 
hospitalization.

The post-service medical records show that the veteran 
underwent a VA medical examination in April 1952, shortly 
after service, and gave a history of lost consciousness after 
going through a deep pressure chamber and being hospitalized 
where an ECG revealed a heart block.  This history is 
essentially consistent with information in the reports of the 
veteran's hospitalization from March to April 1942 while in 
service.

The post-service medical records do not demonstrate the 
presence of a disorder manifested by vertigo until 1996.  In 
May 1996, a MRI of the veteran's brain revealed small vessel 
disease and he underwent a VA neurological examination in 
June 1996 in order to determine the nature and extent of this 
problem.  The examiner who conducted the June 1996 VA 
examiner concluded that the veteran had a possible right 
vestibular infarct with vertigo secondary to decompression in 
service.

While there is no medical evidence of a disorder manifested 
by vertigo until many years after service, service connection 
may be granted for this disorder if the evidence links it to 
an incident of service.  38 C.F.R. § 3.303(d).


The veteran testified before the undersigned in 1999 to the 
effect that he had vertigo secondary to decompression 
training in service and this evidence is supported by the 
opinion of the physician that conducted the June 1996 VA 
neurological examination and concluded that the veteran had 
possible right vestibular infarct with vertigo secondary to 
decompression in service and that it had recently worsened, 
possibly due to a gradual decline in adaptation to the 
vestibular dysfunction.  While the opinion of this physician 
is not absolute and there is no evidence of a disorder 
manifested by vertigo until many years after service, the 
Board finds that the evidence as a whole is essentially in 
equipoise as to whether or not the veteran's right vestibular 
infarct with vertigo is due to an incident of service.  Under 
these circumstances, the veteran prevails with regard to his 
claim for service connection for this disorder with 
application of the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Hence, service connection is granted 
for right vestibular infarct with vertigo.



ORDER

Service connection is granted for right vestibular infarct 
with vertigo.




		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

